Exhibit (a)(1)(xxi) Press Bulletin KPN Announces Successful Completion of Tender Offer for iBasis Date 21 December 2009 Number 090pe KPN B.V. (“KPN”) today announced that it has successfully completed its cash tender offer to acquire all the outstanding shares of common stock of iBasis, Inc. (NASDAQ: IBAS) (“iBasis”) not otherwise held by KPN. Approximately 26,300,839 shares of iBasis common stock were tendered pursuant to KPN’s offer (not including 256,037 shares with respect to which notices of guaranteed delivery were submitted).
